 

Case 7:20-cr-01214 Document 1 Filed on 07/14/20 in TXSD_ Page 1 of 2

 

 

 

 

United States District Court
-AO-91 (Rey 801) sina Compu / | . Southern District: OfTexas
= ae
United States District Court | JUL 1 2020
SOUTHERN DISTRICT OF _TEXAS’ David o Bradley, Clerk
- MCALLEN DIVISION ~
UNITED STATES OF AMERICA. : | a
v. - CRIMINAL COMPLAINT
- CaseNumber: ™-20- 1367 -
Edgar LOPEZ, 1994 (USA)
(Name aad Address cf Defendant)

I, the undersigned complainant being duly swom state the following’is true and comect to the best of my ~

 

 

knowledge and belief Onor about o7azioo, in ___Star County, in
the Southern District of . Texas ____ the defendant(s)
(frack Statutory Language of Offense)

24,USC841 & 846 - Conspiracy to Possess with the Intent to. Distribute and Possession with: Intent to Distribute Methamphetamine, approximately
216.0 kilograms, aschedule tl controlled ‘substance. ~

inviolation of Title 21 United States Code, Section(s) __USC.841.& 846.

 

I further state that I am a(n) Texas DPS CID Special Agent and that. this complaint is based on the
following facts:

See attached affidavit.

‘Continuéd off the-attached shéet and’made a part of this complaint: Yes: X No’

Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to. and attested ,
to telephonically per Fed. R..Cr, P. 4.1, and probable cause found:on: ISI Jose Rodriguez

way Eee, LIY4t Signature of Complainant
July 14, 2020 @ S10? fr . *

Jose Rodriguez

   

Jj. Scott Hacker __+ U.S. Magistrate Judge.

Name and Title.of Judicial Officer’ ———~SC~CS~S " ‘OT Officer

 

 
 

 

Case 7:20-cr-01214 Document1 Filed on 07/14/20 in TXSD Page 2 of 2

ATTACHMENT 1

1, On July 12, 2020, U.S, Border Patrol Agents (BPA) observed suspected scouts in the area
.of Midway Road, Rio Grande.City, Texas. Shortly thereafter, a BPA observed multiple
subjects carrying bundles of suspected narcotics from the Rio Grande River to the
Midway Cemetery located: off Midway Road.

2, Atapproximately 4:03 p,m.,.a BPA observed.a gold pickup truck, later identified as being
a 2000 Chevrolet Silverado, Texas/License Plate: LHM9093, arrived at the Midway
Cemetery. Subsequent to:seeing the Silverado arrive at the Midway Cemetery, the BPA
observed that the subjects loaded bundles of suspected narcotics into the cab and bed of
the Silverado. The BPA then observed the Silverado depart the area and relayed the
information and direction of travel to-Texas DPS Rangers and Troopers.

3. Shortly thereafter, a Texas Ranger located the Silverado traveling eastbound on U.S.
Expressway 83 in Rio Grande City, Texas and proceeded to follow the Silverado as it
turned north onto Hernandez Road.. Upon following the Silverado, the Texas Ranger
observéd the Silverado accelerate at a high rate of speed and lose control at the

" intersection of El Campo Road and Papalote Road. The Texas.Ranger then:observed the
Silverado roll over onto the driver’s side.door. The Texas Ranger then observed the
driver of the Silverado crawl out of the passenger side door and abscond into the brush.
Texas Rangers and Troopers. were not able to locate the. driver of the Silverado.

4, Texas Rangers-and Troopers discovered eight (8) large sacks, containing two hundred
(200) cellophane wrapped bundles. containing a crystallized substance suspected to be
methamphetamine, inside of the abandoned Silverado. The:suspected methamphetamine
was later processed and weighed approximately 216.00 kilograms. Two (2) field tests:
were conducted on samples removed from two (2) of the bundles, which tested positive
for the characteristics and properties.of methamphetamine..

5. Texas DPS CID Agents, Texas Rangers, and BPAs conducted a follow up investigation
on the Silverado and discovered that the Silverado. was sent to secondary inspection at the
USBP checkpoint in Falfurrias, Texas on July 01,.2020. Further investigation led Agents
to a subject associated with the Silverado.

6. On July 13,2020, Agents conducted a field interview: on the subject associated with the
Silverado to which the subject provided.an address located in. Rio Grande City, Texas
were the subject had previously observed the Silverado. Agents subsequently conducted
research on the address and discovered that Edgar LOPEZ resides at the address.

7. DPS CID Agents presented a photograph of Edgar LOPEZ to the Texas Ranger who
observed the driver crawl out of and then abscond from the Silverado on July 12, 2020.
The Texas Ranger positively identified Edgar LOPEZ as the driver of the Silverado that
fled from law enforcement.on July 12, 2020 following the methamphetamine smuggling
attempt.

\

 
